DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to Applicant’s communications filed on 4/20/2022. Amendments to claims 1, 10, 11, 14, 16, 20 and 25 have been entered.  Claims 12 and 13 have been cancelled.  Claims 1-11 and 14-30 are pending in this application.
Response to Arguments
Applicant’s arguments, see the Remarks, filed 4/20/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 14-24 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 14-24 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Even though the claimed limitations are directed to the abstract idea of analyzing, tracking and displaying commodity trade submissions, the claims, as amended, overcome the 35 U.S.C. 101 rejection.  The amended limitation of “generating a common report with a common format based on at least one mapping between a price reporter-specific format and the common format: and sending the common report to a designated price reporting agency.”, found in each independent claim, provides a practical application of the abstract idea.  These limitations recite similar features to Example 42 claim 1.  
The closest prior art of record discloses the following:
CRUMB et al. (US 2020/0219089) discloses “A computer method for establishing a commodity price index includes receiving, via a web server, transactions for a plurality of first electronic currency denominated commodity or commodity future contracts, and recording, with a server computer operatively coupled to the web server, settlement prices for the plurality of the first electronic currency denominated commodity or commodity future contracts on a distributed ledger.”
Fell et al. (US 8,538,795) discloses “Disclosed are a method and system for determining a retail price for a commodity within a geographic boundary. Retail prices for the commodity may be obtained from various sources, such as observers, third-party reporting, transactional data, and self-reporting. The retail price for each source may be analyzed to determine a risk factor. The retail prices from all sources associated with a location may be compared to determine a composite retail price for the location.”
Phillips (US 2007/0061174) discloses “The present invention generates a concise display of travel products, received from an inventory system, that are associated with potentially erroneous fare prices. Specifically, embodiments of the present invention compare travel product sales parameters such as, for example, price and sales volume, to averages of comparable sales parameters from stored and/or real-time data in order to identify and/or display travel products having pricing and/or sales volume that differs substantially from comparable average sales parameters.”
However, none of the prior art of record, either alone or in combination, discloses 
“establishing a secure connection between a computing system of a price reporting agency and a computing system of a price reporter for transmitting encrypted data receiving from the price reporter, via the secure connection and an application programming interface of the computing system of the price reporter, a report on commodity trades between the price reporter and another entity, each commodity trade including pricing information and a location of delivery of a commodity; generating a hash of the report as evidence of the commodity trades of the report; for each commodity trade of the report, identifying an assessment of pricing information that is to include that commodity trade by mapping the location of that commodity trade to the assessment; providing, via the secure connection, to the price reporter the hash of the report as evidence of the commodity trades of the report; providing, via the secure connection, to the price reporter a listing of the commodity trades of the report, the listing identifying, for each commodity trade, each assessment that includes that commodity trade, location of delivery, and pricing information; generating a common report with a common format based on at least one mapping between a price reporter-specific format and the common format: and sending the common report to a designated price reporting agency.”
For these reasons claims 1, 14 and 25 are deemed to be allowable over the prior art of record and claims 2-11, 15-24 and 26-30 are allowed by virtue of dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Bridges whose telephone number is (571) 270-5451. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        4/29/2022